STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      October 11, 2016
               Plaintiff-Appellee,

v                                                                     No. 325730
                                                                      Wayne Circuit Court
CARL RENE BRUNER II,                                                  LC No. 14-008324-FC

               Defendant-Appellant.


PEOPLE OF THE STATE OF MICHIGAN,

               Plaintiff-Appellee,

v                                                                     No. 326542
                                                                      Wayne Circuit Court
MICHAEL DEMOND LAWSON,                                                LC No. 14-005613-FC

               Defendant-Appellant.


Before: METER, P.J., and SHAPIRO and O’BRIEN, JJ.

SHAPIRO, J. (concurring).

         I concur with the majority in full as to defendant Lawson. I also concur as to defendant
Bruner, but write separately in order to more fully address the hearsay issue. As the majority
observes, the challenged statements were non-testimonial, and so no Confrontation Clause issue
arises. The question then is whether the statement was admissible pursuant to MRE 804(3),
which allows for admission of a hearsay statement if the statement is against the declarant’s
penal interest. I do not agree with the majority’s view that the trial court’s instruction to the jury
to consider the evidence only against defendant Lawson was curative. Some limiting
instructions are effective and some are not. In this case I think it would be erroneous to conclude
that the jury could ignore the significance of the statement as to Bruner because it was the only
evidence that put a gun in his hand at the time of the shooting. Expecting jurors to
compartmentalize the relevancy of this very significant evidence so as to apply it only to one
defendant is simply unrealistic. And given that Webb’s testimony had been the subject of pre-
trial discussion, the trial court would, in my view, have been wise to empanel two juries, as was
requested, rather than risk a retrial.


                                                 -1-
        Nevertheless, I believe I am bound to affirm. Although the federal rule of evidence
concerning hearsay statements against interest has been limited to allow admission only of those
portions of the statements that are inculpatory as to the declarant, Williamson v United States
512 U.S. 594, 600-601; 114 S. Ct. 2431; 129 L. Ed. 2d 476 (1994), the same is not true concerning
the Michigan rule of evidence. In People v Taylor, 482 Mich. 368, 379 n 6; 759 NW2d 361
(2008), the Michigan Supreme Court appears to have rejected the Williamson analysis and
adopted a broader view of the exception allowing admission of an entire statement even if only
part of the statement is against the declarant’s penal interest. Moreover, even if Williamson
controlled, the hearsay reference to the gun might have been admissible as to Bruner because
even that portion of the statement could be construed as against Lawson’s penal interest because
Lawson’s awareness that his passenger was carrying a gun was important to proving that he
knowingly aided and abetted the murder.



                                                           /s/ Douglas B. Shapiro




                                              -2-